TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00264-CV


James Marlin Ebert, Appellant

v.


Frank L. Day, Appellee






FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. 276821, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



O R D E R


	James Martin Ebert moves this court to issue an injunction to prevent an eviction
scheduled for 10:00 a.m. May 11, 2004.  He has filed a notice of appeal from the underlying
judgment and posted an appeal bond with the Travis County Clerk.  He contends that eviction will
render his appeal moot and cause irreparable harm.
	This court has jurisdiction to issue an injunction to protect our jurisdiction because
it appears that an appeal over which this court has jurisdiction has been perfected and the subject
matter of the appeal needs to be preserved.  See Tex. Gov't Code Ann. § 22.221(a) (West 2004). 
accordingly, we grant Ebert's request for an injunction by enjoining the eviction scheduled for May
11, 2004.
	Because this proceeding was received in our office Tuesday, May 11, at 8:00 a.m.,
we will allow any involved party to tender a response arguing that this injunction is inappropriate
and should be dissolved.  Any such response should be tendered by Friday, May 21.  Nothing in this
order should be construed as an expression of opinion by this Court on the merits of the underlying
appeal.
	It is ordered May 11, 2004.


  
					Bea Ann Smith, Justice
Before Justices Chief Justice Law, Justices Kidd and B. A. Smith